McLaughlin, J.:
On the 5th day of May, 1896, a decree was entered in the Surrogate’s Court of the county of New York revoking letters testamentary theretofore issued to j.- Lee Humfreville, with costs, which he was personally directed to pay. The decree was entered by direction of'this court, upon appeal from an order of the surrogate-denying an application made by the respondents herein -to remove Humfreville as executor of the last will and testament of Mary J. Ha.vemeyer,, deceased. Thereafter, -a certified copy of the- decree having been personally served upon Humfreville, and execution issued thereon having been returned unsatisfied, a motion was made ' (under section 2555 of the Code of Givil Procedure, subdivision 3) to punish for contempt. The motion was granted and an order entered to that effect-.. From this Order Humfreville appealed to the Appellate Division, and,, from an order of affirmance there, he appealed to the Court of Appeals.- The Court of -Appeals reversed the orders of the surrogate and Appellate Division, with costs to Humfreville in all the courts. ' Ah order having been entered upon the remittitur of the Court of Appeals to this effect, a motion was made in the Surrogate’s Court to set off the costs thus awarded to Humfreville against an equal amount of costs remaining unpaid under the decree above. referred to. The motion was denied, and from the order thus entered this appeal is taken.
It appears from the papers used on the motion that Humfreville, prior to the time the -motion was made, in consideration of services rendered- by his attorney in the contempt proceeding, and services then and thereafter to- be rendered on the appeal, had assigned to his attorney, all the costs that might be awarded to him on the appeal. He had a legal right to do this. A party can assign to his attorney the prospective costs that imay be awarded to him on an appeal in consideration of services thereafter to be rendered. This the'Court of Appeals distinctly held in Perry v. Chester (53 N. Y. 240). R cannot be said that a party has an absolute right to ' have costs awarded in his favor set off against costs awarded against him during the progress of litigation. Applications of this, character, when made, are addressed to the equitable discretion of the court (Alexander v. Durkee, 112. N. Y. 655), .and must be determined in view of all the equities involved. Here, it cannot be said *125that the appellants have any equities which are superior, or even equal, to those of the respondent or his attorney. (Tunstall v. Winton, 31 Hun, 219; Winton v. Winton, 13 N. Y. Supp. 759 ; Lachenmeyer v. Lachenmeyer, 65 How. Pr. 422; Zogbaum v. Parker, 55 N. Y. 120.) The agreement was based upon a good consideration ; the parties had a right to make it. The respondent could secure his attorney for services then and thereafter to be rendered in this way.
It follows that the order was properly made and should be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., Barrett, Rumsey and O’Brien, JJ*., concurred.
Order affirmed, with ten dollars costs and disbursements.